Citation Nr: 1728763	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased rating for chronic fatigue syndrome, rated 10 percent disabling.
 
4.  Entitlement to a compensable disability rating for right testicle epididymitis. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 16, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1965 and from March 1978 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board in March 2013 remanded the appealed claims for a requested video conference hearing before a Veterans Law Judge at the Board.  However, by a May 2013 submission the Veteran's authorized representative withdrew that hearing request.  The Board in November 2014 remanded the appealed claims for other development, and then recognized as raised as part of the appealed claims for increased rating, a claim for TDIU, for which it assumed jurisdiction pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Decision Review Officer (DRO) hearing at the RO in June 2011.  A transcript is of record.  

An October 2016 rating decision granted entitlement to a TDIU, effective June 16, 2011.  Therefore, the Board has recharacterized the issue of TDIU as reflected on the title page.  

The Board in its November 2014 remand referred the issue of entitlement to an increased rating for sinusitis.  However, it does not appear that since that time this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to an increased rating for chronic fatigue syndrome and entitlement to TDIU prior to June 16, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A non-resolving right shoulder injury or chronic right shoulder disorder was not shown in service or for several years thereafter, and the most probative evidence indicates that the current disorder is not related to service.

2.  A non-resolving back injury or chronic back disorder was not shown in service or for several years thereafter, and the most probative evidence indicates that the current disorder is not related to service.

3.  The Veteran's right testicle epididymitis, more properly diagnosed as a right spermatocele with testalgia, does not result in urinary tract infections or require long-term drug therapy or hospitalizations or require intermittent intensive management.  It also does not result in a voiding dysfunction or nocturia, or other disabling impairment.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Criteria for a compensable disability rating for the Veteran's service-connected epididymitis, more properly diagnosed as right spermatocele with testalgia, have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evidentiary Considerations

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Right Shoulder Disability

The Veteran contends, in effect, that he suffered injury to the right shoulder in service, including in a fall from a helicopter in the 1970s, and that he has had shoulder disability from that time.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative changes in the right shoulder.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

In July 1988 the Veteran received care for the right shoulder following injury within the prior 24 hours.  He was diagnosed with right shoulder bursitis, and a profile was issued for right shoulder tendonitis.  In December 1988 a provisional diagnosis was of resolved right shoulder impingement syndrome, and following evaluation a possible rotator cuff tear was to be ruled out.  Periodic follow up through December 1988 resulted in an assessment of resolving rotator cuff tendonitis.   

Upon orthopedic evaluation in March 1989 for right shoulder pain with continued tenderness, a torn rotator cuff was assessed.  

A July 1989 service treatment record noted a complaint of increased pain and crepitus in the right shoulder.  X-rays were obtained showing calcific tendonitis with myositis calcificans.  The Veteran also complained of radiating pain from the deltoid bursa down to the wrist.  

In an August 1993 report of medical history associated with a service examination, the Veteran reported that he had almost constant pain in the left shoulder as well as inability to fully elevate the shoulder.  He did not then report any difficulties with his right shoulder.  The service examination in August 1993 was also negative for right shoulder findings.  

Upon service retirement examination in September 1994, the spine, musculoskeletal system, and upper extremities were normal.  The examiner noted the presence of arthralgias without evidence of active arthritis.  

Post service records reflect evaluations and treatments over the years for arthralgias, without findings specifically of an ongoing or chronic disorder of the right shoulder.  

Upon VA treatment in March 2005, the Veteran complained of right shoulder pain, but x-rays identified no significant disability.  

Upon VA examination in August 2016, the examiner carefully reviewed the record and noted that while the Veteran was treated on multiple occasions by orthopedics in 1988 and 1989 this was for a tendon condition and not a bone or joint condition.  The examiner did not find that a right shoulder condition inclusive of degenerative joint disease of the shoulder joint was implicated by these treatments, as it was unlikely that a tendon condition would affect the joint and lead to degenerative joint disease.  The examiner further noted that service records reflected no mention of any difficulty with the shoulder after 1989 up until service separation in 1995, despite documented treatment for the left shoulder toward the end of the Veteran's service.  He found that there was no record of arthritis in the shoulder in service or for years following service despite treatment records for arthralgias in years immediately following service.  There were also negative findings upon right shoulder x-rays in January 2010, with degenerative changes in the right shoulder not noted prior to x-ray findings in July 2011.  The examiner found that it was not at least as likely as not that the Veteran's right shoulder disability was causally related to his in-service complaints.    

The Board has considered the Veteran's assertions of right shoulder disability from service and associated with falling from a helicopter in service in the 1970s.  However, as the August 2016 VA examiner noted, this account of a fall from a helicopter is not supported by any treatment or examination records from service or following service, with such records not reflecting the asserted accident or any ongoing disability of the shoulder joint in service or for years following service.  Moreover, to the extent that the Veteran asserts that his right shoulder disability is due to his period of service, the Board finds that as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right shoulder disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right shoulder disability is not competent medical evidence.  

The Board finds the weight of the evidence in accord with the conclusions of the August 2016 VA examiner, that it is not at least as likely as not that the Veteran has a right shoulder disorder which developed in service or within the first post-service year, because records from service and following service do not support any such finding of a right shoulder disorder, as contrasted with a tendon disorder with findings and treatment limited to the late 1980s and without indication of persistence of any such condition subsequently in service or following service.  

Accordingly, service connection on a direct or a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran contends, in effect, that he suffered back injury in service when he fell from a helicopter in the 1970s, and that he suffers from back disability resulting from that accident.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with multiple degenerative changes and other conditions of the back.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that in July 1988, the Veteran complained of pain in various areas, including the back/neck, both legs, and rib cage, and was diagnosed with arthralgias.    

A September 1980 x-ray report notes the Veteran's history of falling and striking a stump in the field a day ago.  A chest x-ray was obtained to assess the ribs, revealing a "non-displaced fracture involving the extreme anterior aspect of the 9th rib on the right side."  The lungs and heart were noted without pathology, and no spine findings were provided.  Periodic chest x-rays over the course of service also failed to identify any spine pathology.  

An April 1991 treatment record informs of the Veteran's complaints of upper back pain radiating into the upper neck, as well as numbness in the right hand, together with multiple episodes of vomiting and diarrhea in the prior 24 hours.  The Veteran was assessed and treated for gastroenteritis, without a disorder specific to the back identified.  

In an August 1993 report of medical history associated with a service examination, the Veteran reported that he had almost constant pain in the left shoulder as well as inability to fully elevate the shoulder.  He did not then report any difficulties with his back.  The service examination in August 1993 was also negative for back findings.  

During his last years of service the Veteran complained of severe pains in the joints, muscle pains, and bone pains.  He underwent evaluations in August 1994 for the question of Gulf War Syndrome for what was characterized as generalized myalgias and arthralgias affecting multiple joints, as well as gastrointestinal and other symptoms.  However, upon treatment examinations there were no objective findings consistent with inflammatory arthritis or fibromyalgia, with characteristic tender points absent.  The conditions were noted in service records to be unexplained.  

Upon service retirement examination in September 1994, the spine, musculoskeletal system, and upper extremities were normal.  The examiner noted the presence of arthralgias without evidence of active arthritis.  However a physical profile was issued in November 1994 for Persian Gulf War Illness and unspecified arthritis.    

An August 2007 x-ray of the lumbosacral spine showed no acute finding, but "major abnormality" with no current action required.  The report noted mild disc space narrowing at L5-S1, osteopenia, and atherosclerotic calcification in the aorta.    

An obtained December 2014 record of private treatment by P.O., M.D., reflects care for acute lumbar and sacro-iliac pain with limitation of motion a day following injury when he was pulling out a window air conditioning unit, the unit slipped, and he pulled his back when he attempted to gain a secure hold of the unit.  The treatment record notes a past history of multiple conditions, but does not note a history of past back injury or disability.  Initial diagnoses were lumbar strain and right sciatica.  

Following that December 2014 initial private treatment by P.O., the Veteran underwent physical therapy with improved functioning.  Upon two-week follow up, the Veteran provided a previously unreported history of having fallen out of a helicopter, and reported concern that he had suffered re-injury.  

MRIs of the spine were obtained in January 2015 revealing "[a]cute/subacute T12 compression deformity" as well as "[d]egenerative disc disease and facet arthropathy of lumbar spine without significant central spinal canal stenosis."  

Upon an August 2016 VA examination of the back for compensation purposes, the examiner carefully reviewed the record and noted the absence of both the reported injury to the back or a back condition in service and any post-service records of back treatment prior to December 2014.  At the examination the Veteran provided a history in service of having fallen from a helicopter 90 feet wearing a full pack, and then sustaining injury to his neck, right shoulder, right testicle, and back, while also breaking a rib.  Having carefully reviewed the record, the August 2016 examiner concluded that it was not at least as likely as not that the Veteran's back disability was causally related to his in-service complaints, nor was it at least as likely as not that arthritis was diagnosed and manifested to a compensable degree within one year after discharge from service.  

The Veteran's contentions regarding back injury in service and resulting disability are noted.  However, as discussed above addressing the right shoulder claim, to the extent that the Veteran asserts that his back disability is due to his period of service, the Board finds that as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a back disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is not competent medical evidence.  

The Board finds the weight of the evidence of record to be consistent with and supportive of the findings and conclusions of the August 2016 VA examiner.  Hence, the weight of the evidence is against the Veteran having a back disability which began in service, against back arthritis present within the first post-service year, and against a back disability being otherwise causally related to service.  Service connection for a back disability on a direct or first-year-post-service presumptive basis is thus not warranted.  38 C.F.R. § 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

III.  Increased Rating for Right Testicle Epididymitis

The Veteran contends, in effect, that his right testicular epididymitis is more severe than is reflected by the noncompensable evaluation assigned, such that a compensable rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Epididymitis is appropriately rated under Diagnostic Code 7525 as epididymo-orchitis.  This diagnostic code informs that only chronic epididymo-orchitis is to be rated as urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  Urinary tract infection is to be assigned a 10 percent disability rating when requiring long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is assignable for urinary tract infection with recurrent symptomatic infection requiring drainage/ frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. §  4.115a (2016).  

The Veteran was afforded a VA examination in August 2016 to address the right testicular epididymitis for increased rating.  The examiner carefully reviewed the record and noted that the Veteran had on a few occasions in service been treated for acute epididymitis including associated with infection, but not chronic epididymitis, and that chronic epididymitis "has never been the diagnosis of Veteran's right scrotal/testicle area pain per expert consultation (urology)."  The examiner clarified that the past urinary epididymitis infections for which the Veteran was treated in August 1982, May 1990, and December 1991, were acute infections unrelated to his current conditions.  

The examiner rather concluded that the Veteran had testalgia, which was a symptom and not a diagnosed disorder, and that the testalgia was due to the Veteran's right spermatocele, which was "proven on ultrasound."  The examiner concluded, by history and examination, that the Veteran currently had symptomatic conditions including testalgia, a voiding dysfunction, and nocturia.  The examiner noted that the voiding dysfunction and nocturia were not medically attributable to his right spermatocele or testalgia.    

Objectively, the August 2016 examiner found that the right epididymis was mildly tender to palpation only on the right side.  An ultrasound the day of examination revealed testes normal in size and echogenicity without focal lesion and epididymis also normal bilaterally.  The only notable ultrasound findings were mildly prominent paratesticular vessels bilaterally.  The examiner observed that the Veteran had BPH which caused voiding symptoms including nocturia.  He commented that the Veteran's prostate condition was unrelated to chronic epididymitis "in any form or fashion."  

The Board notes that the August 2016 examiner carefully reviewed the record and that his findings and conclusions are consistent with and supported by the weight of the evidence of record including particularly the Veteran's complex medical history.  

While the Board notes the Veteran's belief that he suffers from disability due to his right testicular epididymitis, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and pathology and disability or impairment associated with the Veteran's right testicle and epididymis are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinions regarding impairment or symptoms attributable to his right testicular epididymitis are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced are in any way related to his current disability is also a matter that requires medical expertise to determine.  Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinions regarding symptoms and impairment due to his service-connected right testicular epididymitis (medically condition which is medically determined, as discussed above, to be a right spermatocele with testalgia) are not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board concludes that the weight of the evidence is against a higher, compensable evaluation for right testicular epididymitis being warranted because the weight of the evidence is against the Veteran having such a condition during the claim period, and is against impairment due to the Veteran's  right spermatocele with associated testalgia.  Additionally, the weight of the evidence inclusive of the considered opinion of the August 2016 VA examiner is against his spermatocele with associated testalgia causing any urinary tract infection or any voiding dysfunction, or resulting in other disability or impairment or impairment in work capacity or work functioning.  Thus the preponderance of the evidence is against a higher, non-compensable rating, under any diagnostic code inclusive of the appropriate rating for urinary tract infection.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

A compensable rating for right testicular epididymitis is denied.


REMAND

Increased Rating for Chronic Fatigue Syndrome.  

Service and post-service records document findings of a condition ultimately diagnosed as chronic fatigue syndrome.  Upon the most recent VA examination in August 2016, the Veteran's past diagnoses of chronic fatigue syndrome were noted, and the examiner added, "There is no doubt that his [service-connected] chronic fatigue syndrome is ongoing, current, and chronic."  The examiner also noted the presence of other conditions of the Veteran causing tiredness or fatigue, including urinary symptoms, diabetes mellitus, back pain, psoriasis medication, and old age, and concluded that fatigue from chronic fatigue syndrome or these other conditions could not be differentiated one from another.  When symptoms cannot be differentiated, they must all be attributed to the service-connected condition for rating purposes.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Hence, based on these findings, the Veteran would be rated based on all such non-differentiable disabling fatigue symptoms.  

However, the examiner failed to address the impact on functioning of the Veteran's non-differentiable fatigue.  An addendum is accordingly warranted.  Treatment records additionally reflect diagnoses of recurrent ear infections, chronic sinus infection, and fibromyalgia.  Fatigue due to such chronic or recurrent conditions should also be considered, including whether they are differentiable in their fatigue symptoms.  

Regarding impact of chronic fatigue syndrome on functioning, the Board notes that additional considerations regarding credibility are warranted.  The Veteran was afforded a VA examination in April 2015 to address mental disorders including depression and PTSD.  The examining psychologist relied on a self-reported history that the Veteran had been unable to function since falling from a helicopter in service and that the Veteran did not have a job or further education since service separation in 1995.  Both of these assertions are contradicted by the documentary record.  

The Veteran's electronic claims file contains a VA Form 21-4192 provided by a public school board employer informing that the Veteran was employed as a bus technician from August 1996 until his retirement from that position in June 2006.  

Regarding the assertion of inability to function since falling from a helicopter in service, the Board observes, as the August 2016 VA examiner who evaluated his back condition carefully noted, there is no record of the Veteran having suffered any fall from a helicopter in service, much less the fall from approximately 90 feet which he reported to the August 2016 examiner.  Additionally, the Veteran had reported to the August 2016 VA examiner that the fall had occurred in the 1970s during training, whereas he thereafter completed a military career spanning 20 years followed by work for 20 years as a school bus technician between 1996 and 2006.  Hence, the record contradicts his assertion of inability to function since that asserted fall from a helicopter in service.  Thus, the Veteran's assertions regarding impact on functioning of claimed disabilities are impaired in their credibility by contradicting evidence of record.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The contradictions in the record notwithstanding, an evaluation of the Veteran's chronic fatigue syndrome and its impact on work functioning must be more adequately addressed than was done by the VA examiner in August 2016.  The examiner is to be advised of the Veteran's credibility issue, so as not to provide opinions based on inaccurate factual premises.  

TDIU prior to June 16, 2011

The RO by a June 2015 decision granted service connection for a psychiatric disorder, characterized as a depressive disorder and anxiety disorder, effective from June 16, 2011, with a 70 percent evaluation assigned for the disorder from that date.  By that decision, the Veteran's combined service-connected disability rating increased from 30 percent to 80 percent effective from June 16, 2011.  The Veteran's other service-connected disabilities include bilateral hand degenerative joint disease, rated 10 percent disabling from June 1, 1995; sinusitis, rated 10 percent disabling from June 1, 1995; chronic fatigue syndrome, rated noncompensably disabling from June 1, 1995, and 10 percent disabling from August 21, 2008; and right testicle epididymitis, rated noncompensably disabling from June 1, 1995.  

The present appeal arises from a September 2009 RO decision that granted the 10 percent rating for chronic fatigue syndrome effective from August 21, 2008.  The claim for entitlement to TDIU prior to June 16, 2011, is inextricably intertwined with the remanded claim for increased evaluation for chronic fatigue syndrome, and hence must also be remanded.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing VA and private treatment records not already in the claims file, with appropriate authorization and assistance.  If no relevant records exist, the Veteran should be notified of such.

2.  Return the claims file to the examiner who conducted the August 2016 examination addressing chronic fatigue syndrome, if he is available, to obtain an evaluation detailing the impact of the chronic fatigue syndrome symptoms on the Veteran's functioning, including particularly work functioning.  If the examiner is not available, forward the claims file to another appropriate examiner.  

The examiner should be advised that when symptoms of service-connected disability cannot be differentiated from those of non-service connected disability, the service-connected disability is to be rated based on all such non-differentiable disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, the examiner should address the impact of the Veteran's fatigue due to his service-connected chronic fatigue syndrome together with the fatigue not differentiable from this fatigue, though it may be due to other causes.  

The examiner is also to be advised that, to the extent feasible, the examiner should rely on more objective measures of disability and should attempt to verify any self-reports of symptoms or impairment.  The examiner should not rely on reports of symptoms which are not found to be credible.  A copy of this remand should be provided to the examiner for reference.   

The examiner should explain the reasons for the opinions provided.  

3.  Thereafter, and after any additional development that may be required with regard to the claim for TDIU prior to June 16, 2011, readjudicate the Veteran's claims.  In readjudicating his TDIU claim, the AOJ must consider whether referral for extraschedular consideration is warranted if the Veteran's service-connected disabilities do not meet the percentage requirements.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


